



FOURTH AMENDMENT TO CREDIT AGREEMENT AND CONSENT


This FOURTH AMENDMENT TO CREDIT AGREEMENT AND CONSENT (this “Amendment”) is made
as of May 9, 2017 by and among JOHN BEAN TECHNOLOGIES CORPORATION, a Delaware
corporation (the “Company”), JOHN BEAN TECHNOLOGIES B.V., a besloten
vennootschap met beperkte aansprakelijkheid incorporated under the laws of The
Netherlands (the “Dutch Borrower” and, collectively with the Company, the
“Borrowers”), the Subsidiary Guarantors party hereto, the Lenders party hereto,
and WELLS FARGO BANK, NATIONAL ASSOCIATION, as administrative agent for the
Lenders (in such capacity, the “Administrative Agent”).


PRELIMINARY STATEMENTS


WHEREAS, the Borrowers, the lenders party thereto (the “Lenders”) and the
Administrative Agent entered into that certain Credit Agreement dated as of
February 10, 2015 (as amended by the First Amendment to Credit Agreement dated
as of September 15, 2015, as amended by the Second Amendment to Credit Agreement
dated as of March 18, 2016, as amended by the Third Amendment to Credit
Agreement and Incremental Term Loan Agreement dated as of October 20, 2016 and
as further amended, restated, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”); and


WHEREAS, the Borrowers have requested that the Required Lenders agree to amend
the definition of “Leverage Ratio Increase Option” set forth in the Credit
Agreement as specifically set forth herein and, subject to the terms of this
Amendment, the Administrative Agent and the Lenders party hereto have agreed to
grant such request; and


WHEREAS, the Company has notified the Administrative Agent that it has entered
into an acquisition previously disclosed to the Administrative Agent (the
“Subject Acquisition”) and, in connection with the Subject Acquisition, has
exercised a Leverage Ratio Increase Option as described in the Credit Agreement
and as amended hereby (such exercise the “Subject Leverage Increase”); and


WHEREAS, the Company has determined that it does not need the Subject Leverage
Increase and has requested that the Subject Leverage Ratio Increase be revoked,
and, subject to the terms of this Amendment, the Lenders party hereto have
agreed to grant such request.


NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Borrowers, the Administrative Agent, and
the Lenders party hereto hereby agree as follows:


1.Capitalized Terms. All capitalized terms not otherwise defined in this
Amendment (including, without limitation, in the introductory paragraph and the
Preliminary Statements hereto) shall have the meanings as specified in the
Credit Agreement.


2.Amendments to Credit Agreement. Subject to and in accordance with the terms
and conditions set forth herein, the Administrative Agent and the Lenders party
hereto hereby agree to amend the Credit Agreement as follows:


(a)To amend and restate the definition of “Leverage Ratio Increase Option”
contained in Section 1.01 of the Credit Agreement in its entirety as follows:
“Leverage Ratio Increase Option” means the option of the Company, upon the
consummation of any Permitted Acquisition or series of Permitted
Acquisitions occurring within any consecutive twelve (12) month period having
aggregate consideration (including, without limitation, cash, cash equivalents,
Equity Interests, earn-outs, holdbacks and other deferred payment obligations)
in excess of $100,000,000, to elect, by not less than five (5) Business Days’
(or such lesser time as the Administrative Agent may agree in its sole
discretion) written notice to the Administrative Agent prior to delivery





--------------------------------------------------------------------------------





of financial statements pursuant to Section 5.01(a) or Section 5.01(b), as
applicable, for the first fiscal quarter end of the Company immediately
following such Permitted Acquisition or series of Permitted Acquisitions, to
increase the maximum Leverage Ratio pursuant to Section 6.11(b)(i) solely for
the fiscal quarter during which such Permitted Acquisition or series of
Permitted Acquisitions is consummated and the three (3) consecutive fiscal
quarters ending thereafter; provided that at any time during which a Leverage
Ratio Increase Option is in effect, the Company may choose to terminate such
Leverage Ratio Increase Option by not less than five (5) Business Days’ (or such
lesser time as the Administrative Agent may agree in its sole discretion)
written notice to the Administrative Agent prior to delivery of financial
statements pursuant to Section 5.01(a) or Section 5.01(b) for the quarter in
which such revocation is requested, as applicable; provided further that each
such written notice to terminate such Leverage Ratio Increase Option shall set
forth the number of fiscal quarters for which the Leverage Ratio Increase Option
was in effect. Notwithstanding the foregoing, upon the exercise by the Company
of any Leverage Ratio Increase Option, (i) the Company shall not be permitted to
exercise a subsequent Leverage Ratio Increase Option until the Company has been
in compliance with the applicable Leverage Ratio set forth in Section
6.11(b)(i)(y) for the number of quarterly measurement periods equal to the
number of quarterly measurement periods that the immediately preceding Leverage
Ratio Increase Option was in effect and (ii) no subsequent Leverage Ratio
Increase Option may include any portion of a Permitted Acquisition or series of
Permitted Acquisitions that was included for a previous Leverage Ratio Increase
Option.


(b)To amend the definition of “Permitted Acquisition” contained in Section 1.01
of the Credit Agreement to replace the reference to “$30,000,000” set forth in
clause (d) therein with “$50,000,000”.


3.Consent to Subject Leverage Increase. The Administrative Agent and the Lenders
party hereto hereby consent and agree that the Subject Leverage Increase shall
for all purposes of the Credit Agreement and the other Loan Documents be deemed
not to have been exercised (including, without limitation, for purposes of the
last sentence of the definition of Leverage Ratio Increase Option in the Credit
Agreement).


4.Conditions to Effectiveness. The effectiveness of the amendment in Section 2
and the consent in Section 3 shall be subject to the satisfaction of each of the
following conditions precedent:


(a)the Administrative Agent shall have received counterparts of this Amendment
executed by each Borrower, each other Loan Party, the Administrative Agent and
the Required Lenders;


(b)the representations and warranties of the Loan Parties contained in Section 5
shall be true and correct; and


(c)all reasonable out-of-pocket costs and expenses incurred by the
Administrative Agent as of the date hereof in connection with the preparation,
negotiation, execution and delivery of this Amendment and the other instruments
and documents to be delivered hereunder (including, without limitation, the
reasonable fees, charges and disbursements of legal counsel for the
Administrative Agent in connection with the preparation, negotiation, execution
and delivery of this Amendment) shall have been paid by the Company.


5.Representations and Warranties of the Loan Parties. Each Loan Party represents
and warrants as follows:


(a)The execution, delivery and performance by such Loan Party of its obligations
in connection with this Amendment are within its corporate (or other
organizational) powers, have been duly authorized by all necessary corporate (or
other organizational) action and do not and will not (i) violate any provision
of its articles or certificate of incorporation or bylaws or similar organizing
or governing documents of such Loan Party, (ii) contravene any applicable law
which is applicable to such Loan Party or (iii) conflict with, result in a
breach of or constitute (with notice, lapse of time or both) a default under any
material indenture or instrument or other material





--------------------------------------------------------------------------------





agreement to which such Loan Party is a party, by which it or any of its
properties is bound or to which it is subject, except, in the case of clauses
(ii) and (iii) above, to the extent such contraventions, conflicts, breaches or
defaults could not reasonably be expected to have a Material Adverse Effect.


(b)Such Loan Party has taken all necessary corporate (or other organizational)
action to execute, deliver and perform this Amendment and has validly executed
and delivered this Amendment. This Amendment constitutes a legal, valid and
binding obligation of such Loan Party, enforceable against each Loan Party that
is party thereto in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.


(c)No material consent, approval, authorization or other action by, notice to,
or registration or filing with, any Governmental Authority or other Person is or
will be required as a condition to or otherwise in connection with the due
execution, delivery and performance by such Loan Party of this Amendment, except
such as have been obtained or made and are in full force and effect.


(d)After giving effect to this Amendment, the representations and warranties
contained in each of the Loan Documents are true and correct in all material
respects on and as of the date hereof as though made on and as of such date
(other than any such representations or warranties that, by their terms, refer
to a specific date, in which case as of such specific date).


(e)
No Default or Event of Default shall exist after giving effect to this
Amendment.



6.
Reference to and Effect on the Loan Documents.



(a)On and after the effectiveness of this Amendment, each reference in the
Credit Agreement to “this Agreement”, “hereunder”, “hereof” or words of like
import referring to the Credit Agreement, and each reference in each of the
other Loan Documents to “the Credit Agreement”, “thereunder”, “thereof” or words
of like import referring to the Credit Agreement, shall mean and be a reference
to the Credit Agreement, as modified by this Amendment and this Amendment shall
constitute a Loan Document.


(b)The Credit Agreement and each of the other Loan Documents, as specifically
modified by this Amendment, are and shall continue to be in full force and
effect and are hereby in all respects ratified and confirmed.


(c)The execution, delivery and effectiveness of this Amendment shall not, except
as expressly provided herein, operate as a waiver of any right, power or remedy
of any Lender or the Administrative Agent under any of the Loan Documents, nor
constitute a waiver of any other provision of any of the Loan Documents.


7.Reaffirmations. Each Loan Party (a) consents to this Amendment and agrees that
the transactions contemplated by this Amendment shall not limit or diminish the
obligations of such Person, or release such Person from any obligations, under
any of the Loan Documents to which it is a party, (b) confirms and reaffirms its
obligations under each of the Loan Documents to which it is a party and (c)
agrees that each of the Loan Documents to which it is a party remain in full
force and effect and are hereby ratified and confirmed.


8.Execution in Counterparts. This Amendment may be executed in counterparts (and
by different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Amendment by facsimile or in electronic (i.e., “pdf” or “tif”) format shall be
effective as delivery of a manually executed counterpart of this Amendment.


9.Governing Law. This Amendment and any claim, controversy, dispute or cause of
action (whether in contract or tort or otherwise) based upon, arising out of or
relating to this Amendment and the transactions





--------------------------------------------------------------------------------





contemplated hereby and thereby shall be governed by, and construed in
accordance with, the law of the State of New York.


10.Entire Agreement. This Amendment and the other Loan Documents constitute the
entire agreement among the parties relating to the subject matter hereof and
supersede any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof.




[Signatures pages omitted]





